Abatement Order filed December 17, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00803-CR
                                ____________

                   VINCENT COLBY DUFFEY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-059653

                            ABATEMENT ORDER

      Appellant is not represented by counsel. On November 21, 2013, the trial
court permitted appellant’s appointed counsel to withdraw. The trial court found
appellant indigent, but did not appoint counsel on appeal. Also on November 21,
2013, time to file appellant’s brief expired without a brief and no motion for
extension of time was filed. See Tex. R. App. P. 38.6(a). The court is unable to
notify counsel that no brief has been received because no counsel has been
appointed. Therefore, we issue the following order:
      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 268th District Court shall (1) immediately conduct a hearing, at which
appellant and state’s counsel shall participate, either in person or by video
teleconference, to determine (a) whether appellant desires to prosecute his appeal;
(b) if appellant desires to continue the appeal, a date certain when appellant’s brief
will be filed; and (2) prepare a record, in the form of a reporter’s record, of the
hearing. If appellant is indigent, the judge shall take such measures as may be
necessary to assure effective representation of counsel, which may include the
appointment of new counsel. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward a transcribed record of the hearing, a videotape or compact disc, if
any, containing a recording of the video teleconference, and a supplemental clerk’s
record containing the findings and conclusions. Those records shall be filed with
the clerk of this court on or before January 17, 2014.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM
                      RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect.    An appellant=s failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

             (2) Notice. If the appellant=s brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which recordCincluding any order and
findingsCmust be sent to the appellate court.

             (4) Appellate Court Action. Based on the trial court=s record, the
appellate court may act appropriately to ensure that the appellant=s rights are
protected, including initiating contempt proceedings against appellant=s counsel. If
the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.